    Case 2:21-mj-00026-CMM Document 11 Filed 07/09/21 Page 1 of 1 PageID #: 25


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

UNITED STATES OF AMERICA,                  )
          Plaintiff,                       )
                                           )      2:21-mj-00026-CMM
       vs.                                 )
                                           )
SHANE M. MEEHAN,                           )
          Defendant.                       )

                        MINUTE FOR JULY 9, 2021
               HONORABLE CRAIG M. McKEE, MAGISTRATE JUDGE

      This matter is before the Court on a Criminal Complaint filed on July 8, 2021. Parties
appear for an initial hearing at Regional Hospital located at 3901 S 7th St, Terre Haute,
Indiana.

      Government represented by AUSA, Barry Glickman and AUSA, Kathryn Olivier.
Defendant appears in person and with FCD counsel, Gwendolyn Beitz and Joseph Cleary.
Defendant is unable to complete a financial affidavit at this time. The Court makes a
preliminary decision to appoint FCD to represent Defendant Meehan.

       The defendant is advised of his rights, nature of the charges, and possible penalties.

      The defendant was not fully capable to participate in the hearing due to his physical
discomfort and the administration of pain medication.

       Defense counsel is directed to file a status report every Friday, at the close of business,
updating the Court as to Defendant Meehan's readiness to appear in court and to fully
participate in future proceedings. The initial hearing is RECESSED at this time.

       The Government moved for detention; the Court GRANTS the motion. The defendant
is remanded to the custody of the US Marshal pending further proceedings before the Court.



Dated: July 9, 2021




Distribution to:
Counsel of Record
USMS
